Citation Nr: 1819034	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  16-02 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the thoracic spine (mid back).  

2.  Entitlement to service connection for a lumbosacral spine (low back) disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Appellant served on active duty training (ACDUTRA) from May 1980 to August 1980.  He also served in the Michigan Army National Guard with periods of ACDUTRA and inactive duty training (INACDUTRA) from February 1980 to August 1989.  

These matters come before the Board of Veteran's Appeals (Board) from February 2015 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

The issues were previously remanded by the Board in October 2016 for further development.  The appeal has now returned to the Board for appellate adjudication.  

Since the issuance of the November 2016 Supplemental Statement of the Case (SSOC), additional evidence has been obtained.  In February 2018 the Appellant, through his representative provided a waiver of Agency of Original Jurisdiction (AOJ) review of any additional evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDINGS OF FACT

1.  The Appellant had scoliosis which preexisted his periods of ACDUTRA or INACDUTRA.  

2.  The probative medical evidence has shown that the Appellant's current thoracic spine disability was not aggravated during a period of ACDUTRA or INACDUTRA.  

3.  The probative medical evidence has shown that the Appellant's current low back disability was not aggravated during a period of ACDUTRA or INACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for thoracic spine disability have not been met.  38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).  

2.  The criteria for service connection for lumbar spine disability have not been met. 38 U.S.C. §§ 1131, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

In its August 2017 post-remand brief, the Veteran's representative stated that the VA examiner did not adequately assess the Veteran's condition, but did not provide a specific argument as to how the examination was inadequate.  

Neither the Appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 135 9, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases. 38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Congenital or developmental defects are not deemed diseases or injuries for VA purposes.  38 C.F.R. § 3.303 (c) (2017).  Under certain circumstances, service connection may be granted for such disorders if they are shown to have been aggravated during service.  38 C.F.R. § 3.303 (c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  VA's General Counsel indicated that, for service connection purposes, there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect."  Congenital diseases may be service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental "defect," on the other hand, may not be service-connected in its own right.  However, service connection may be granted for additional disability due to disease or injury superimposed upon such defect in service.  VAOPGCPREC 82-90.  Therefore, absent superimposed disease or injury, service connection may not be allowed for a congenital or developmental defect as they are not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

One of the five elements of a claim for service-connection benefits is the status of the claimant.  The claimant must first be deemed a "veteran" in order to qualify for VA compensation benefits.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The term "veteran" is defined in 38 U.S.C. § 101 (2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  

ACDUTRA in the Armed Forces is performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. §3.6 (c)(1).  INACDUTRA, on the other hand, is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101 (22); 38 C.F.R. § 3.6 (c)(1).  

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training during (INACDUTRA) which the individual concerned was disabled or died from an injury (but not disease) incurred in or aggravated in line of duty.  38 U.S.C. § 101 (21) and (24) (2012); 38 C.F.R. § 3.6 (a) and (d) (2017).  

When a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA for service connection to be granted.  38 U.S.C. §§ 101 (2), (22), (24); 38 C.F.R. § 3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101 (2), (24); Acciola, 22 Vet. App. at 324.  

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) apply to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to an appellant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In essence, there must be an entrance examination prior to the period of ACDUTRA (or INACDUTRA) in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the appellant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Id. 

The Board notes that in the case at hand, that the Appellant is not a "veteran" for the purposes of the benefit he seeks, which is based solely on his periods of INACDUTRA and ACDUTRA.  Donnellan v. Shinseki, 24 Vet. App. at 172 (2010) (observing that the determination of "veteran" status is a predicate ruling prior to findings of service connection.  

The Appellant contends that his thoracic and lumbar spine disabilities are a result of his combat training.  Specifically, he contends in December 2015 Form 9, that he was injured at Camp Grayling, Michigan "in and around July of 1985."  In his Statement in Support of Claim dated in November 2016, he clarified that he fell from the roof of a 2 1/2 ton truck's cab while doing "checks on the side and holders."  A subsequent Statement in Support of the Claim dated in January 2017, he reported that most of the pain and debilitation comes from his lower back (on the right side L3 and L4 which is the location of his injury).  

The probative evidence of record does not show complaint, treatment or diagnosis of back pain during his period of ACDUTRA from May 1980 to August 1980. There are no complaints or treatment of a back disability until February 1985.  

A Report of Medical History dated in February 1985, notes the Appellant's complaint of back pain.  The physician indicated that the Appellant reported that he had scoliosis which was incurred at annual training in 1984.  He also reported that he was six weeks under the care of a chiropractor.  The physician noted that the Appellant had limited range of motion (ROM) pain with movement and was negative for renal pain and neuro deficit.  On examination, it was noted that the Appellant's spine curved to the left.  The clinician prescribed medication, fluids and rest.  

Treatment notes dated in March 1985 indicate that the Appellant had a reevaluation of his back and it showed improvement and that the treatment was working.  A Statement of Medical Examination and Duty Status that same month indicated that the "individual [was] being currently treated for scoliosis and under chiropractic care before arrival [at] Camp Ashland."  

A June 1985 Report of Medical History notes that the Appellant reported being treated by a chiropractor for his scoliosis.  Upon medical examination, it was confirmed that the Appellant had "slight left scoliosis present, [but] no restriction of motion present.  No current pain on motion."  Further noted, under the Summary of Defects and Diagnoses section, that the Appellant's scoliosis was mild - of minimal degree and was only seen at the flexion of the spine.  

A November 1985 Line of Duty Investigation found the February 1985 injury not to be in the line of duty because it existed prior to service (EPTS) due to scoliosis.  

Individual Sick Slip dated in April 1986 note the Appellant's complaint of a sore back.  He also stated that he had scoliosis.  The clinician noted that the Appellant's scoliosis was not a marked distinction at this time, although there was tenderness noted on the right side of the thoracic spine.  He was instructed no heavy lifting or carrying for two to three days.

Notes dated in September 1986 indicate "resolving back pain."  The physician noted that the Appellant had minimal pain between the between shoulder blades and lower back and a normal gait, with toe and heel walk.  The Appellant was told to continue strengthening and flexibility exercises.  The physician noted that the Appellant should be able to eventually resume full duty.  The physician also noted that the Appellant had a back injury in 1984 and also had curvature of the spine.  

Private medical records, dated in May 1988, from Dr. W. G. A., indicate that the Appellant had been undergoing chiropractic care on and off since 1984 for complaints of low back, neck and hip pain.  

Individual Sick Slip dated in June 1988 notes the Appellant's complaint of back pain in the middle of the back, radiating to the sides.  A subsequent Sick Slip dated later in June indicates that the Appellant was again seen for complaints of back pain.  The Appellant was given a prescription for the pain.  

A February 1989 Report of Medical History, indicate that the Appellant reported having "crushed a lumbar in [his] back, in 1983."  He also reported that he was struck by a hi-low in November 1988 causing back and head pain.  The clinical evaluation section noted that the Appellant sustained a compression fracture to the back in 1983.  The physician noted that the Appellant was able to touch his toes and do heel/toe stand.  

Emergency Care and Treatment notes dated May 8, 1989, indicate that the Appellant was seen for low back pain.  The Appellant was diagnosed with paraspinal muscle pain, with tenderness and spasms throughout the thoracic and lumbar spine.  Notes dated the next day, indicate that the Appellant returned for a follow-up and was placed on modified duty until the end of summer camp.  

Emergency Care and Treatment notes dated May 15, 1989, indicate that the Appellant was seen for a reevaluation of a back injury.  The Appellant reported recurrent back pain on the lower right side since lifting mess equipment.  An evaluation revealed tenderness in the right paraspinous lumbar.  The Appellant was given Motrin for the pain.  

Private treatment notes from Dr. W. N. W. dated in September 1988 indicate that the Appellant was partially incapacitated and was receiving treatment for his spine and neck strain that stated on September 17, 1988.  

The Appellant was afforded a VHA medical opinion in December 2017.  The examiner determined that "based on the medical records reviewed and most particularly, the MRI reports of [December 15, 2016]... there is no mention of significant arthritis."  He also noted that at the time the images were obtained, the Appellant was approximately 55 years of age and some degree of degenerative findings could be attributed to the normal aging process, but there is no mention of significant or radiographic exceptional degenerative arthritis in the thoracic or lumbar spines.  

Regarding the aggravation of scoliosis, the examiner determined that the Appellant's scoliosis was not congenital, but rather a form of idiopathic adolescent scoliosis, which is "typically not a painful condition."  Further, he noted that the Appellant's pain complaints began in 1984, but scoliosis more likely than not (i.e., greater than 50 percent) predates the time of military service, and there was no evidence to support a worsening of his scoliosis over time.  

The Board finds the VHA medical opinion most probative evidence against a finding that the Appellant's scoliosis was aggravated during his period of ACDUTRA or INACDUTRA.  The examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Appellant, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, there has not been any competent medical evidence submitted that contradicts the VHA examiner's findings.

Upon review of the evidence presented, the Board finds that the Appellant had pre-existing non-congenital scoliosis prior to his February 1985 to May 1989 periods of ACDUTRA and INACDUTRA.  The presumption of soundness and the presumption of aggravation of a chronic preexisting disease are not applicable.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).  

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service). Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175  .

Here, the probative evidence of record does not show that the Appellant's scoliosis underwent a permanent increase in the underlying severity during ACDUTRA or INACDUTRA.  There is no competent evidence of record to support a finding that the Appellant's thoracic and lumbar spine disabilities increased in symptomatology.  From February 1985 to May 1989, the Appellant continued to experience, at worst, the same level of back pain.  The attending clinicians prescribed medication and told the Appellant to continue strengthening/flexibility exercises.  

The Appellant contends that he incurred and/or aggravated his thoracic and lumbar spine while on ACDUTRA or INACDUTRA.  The Board notes that the Appellant is competent to report his symptoms such as pain.  The Veteran in this case is not competent to associate any of his claimed symptoms to his ACDUTRA or INACDUTRA military service or opine on matters such as aggravation of his current back disability.  Such opinion requires specific training in the field of orthopedics and the record does not show that the Appellant has such training or skills.  Therefore, his contention with regard to aggravation of pre-existing back disability during his periods of ACDUTRA and INACDUTRA to be of minimal probative value and outweighed by the objective evidence of record, to include the December 2017 VHA opinion that was based on review of his medical history.  

The Board finds that the probative medical evidence of record does not show a "worsening" of the Appellant's thoracic and lumbar spine disabilities, and is more probative than the Appellant's lay statements.  The preponderance of the evidence is against a grant of service connection for thoracic and lumbar spine disabilities during the Veteran's periods of ACDUTRA or INACDUTRA and the claims must be denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against these claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a thoracic spine disorder is denied.

Service connection for a lumbar spine disorder is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


